DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities.  Appropriate correction is required.
In claim 6, lines 1-3, it appears the phrase “wherein the first movable electrode plates” should be deleted since the phrase “the first movable electrode plates” lacks antecedent basis and deleting this clause appears to provide better clarification for the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6-9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2002/0005976 (Behin et al.).  
With regards to claim 1, Behin et al. discloses a microelectromechanical system comprising, as illustrated in Figures 1A-3I (namely Figure 1D), a gyroscope 100 (Figure 2; angular rotation - paragraphs [0005],[0010],[0020],[0043]); a fixing frame 102; a vibration unit (e.g. not labeled; however, the vibration unit is made of frame 104 and weight 106 is considered as this vibration unit) accommodated in the fixing frame 102 and comprising a weight 106 and a 
With regards to claim 2, Behin et al. further discloses each of two opposite sides (e.g. the two opposite sides are top side and bottom side of the connection frame 104 in Figure 1D) of the vibration unit is fixed to the fixing frame 102 through the first connection member 110; each of two opposite sides (e.g. the two opposite sides are left-side and right-side of the weight 106 in Figure 1D) of the weight 106 is fixed to the connection frame 104 through the second connection member 108.  (See, as observed in Figure 1D).
With regards to claim 3, Behin et al. further discloses the first connection member 110 and the second connection member 108 each are an elastic member.  (See, paragraph [0041]).

With regards to claim 6, Behin et al. further discloses the first movable electrode plates 117 comprising at least two first movable electrode plates of the plurality of first movable electrode plates such that the at least two first movable electrode plates are in a shape of a comb.  (See, as observed in Figure 1D).
With regards to claim 7, Behin et al. further discloses a second connection plate 114 (e.g. the second connection plate is formed of the top beam structure 114 in Figure 1D) extending from the connection frame 104 in a direction parallel with a direction in which the first connection member 110 extends such that the second connection plate 114 is provided with a plurality of second movable electrode plates 113; a plurality of second fixed electrode plates 111 extending from the fixing frame 102 and arranged to be parallel with the plurality of second movable electrode plates 113 in a one-to-one correspondence.  (See, paragraphs [0039], [0040],[0042],[0043]; as observed in Figure 1D).
With regards to claim 8, Behin et al. further discloses each of two sides (e.g. the two sides are top left-side of the first connection member 110 and bottom left-side of the first connection member 110 as observed in Figure 1D) of the first connection member 110 is provided with the second connection plate 114; at least two second movable electrode plates 113 of the plurality of second movable electrode plates such that the at least two second movable electrode plates 113 are in a shape of a comb.  (See, as observed in Figure 1D).
With regards to claim 9, Behin et al. further discloses the weight 106 is a square weight.  (See, as observed in Figure 1D).
	With regards to claim 17, Behin et al. further discloses the connection frame 104 is of a rectangular shape and has a long-side direction same as a length direction of the second .

Response to Amendment
Applicant’s arguments with respect to claims 1-4, 6-9 and 17 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/HELEN C KWOK/Primary Examiner, Art Unit 2861